OPINION APODACA, Judge. Subsequent to the filing of our previous opinion in this cause, we granted plaintiffs’ motion for rehearing. Having given consideration to plaintiffs’ contentions, we withdraw the original formal opinion and substitute this opinion in its place. Plaintiffs appeal from the trial court’s order granting summary judgment to defendant Vincent Madrid. Plaintiffs filed a negligence suit for personal injuries arising out of an automobile accident. Defendant Steven Madrid was the driver of an automobile that collided with a car occupied by plaintiffs. Plaintiffs also sued Vincent Madrid, Steven’s father, under the Family Purpose Doctrine. The trial court, in granting Vincent Madrid’s motion for summary judgment, ruled in essence that, as a matter of law, the Family Purpose Doctrine did not apply. The issue on appeal is whether the trial court erred in ruling that there were no genuine issues of material fact and that Vincent Madrid was entitled to judgment as a matter of law. We hold that the trial court did so err and reverse. Facts On the date of the accident, Steven Madrid, an adult, was living with his parents and two sisters. He purchased the subject automobile approximately three months before the accident. Although the evidence submitted by Vincent Madrid in support of his motion showed that Steven Madrid used his own personal funds for the down payment and the monthly payments paid on the car, there was also evidence that he could not have purchased the car without his father’s cosignature on the loan. Both Vincent Madrid and Steven Madrid are named as co-owners on the application for vehicle title and registration with the motor vehicle division. At the time of the accident, Steven Madrid was driving the car for pleasure and one of his sisters and another friend were riding with him as passengers. Discussion To impute liability for negligence to a non-driver owner of a motor vehicle under the Family Purpose Doctrine, the applicable part of the Uniform Jury Instructions requires as follows: If you find the motor vehicle operated by [name of operator] was furnished by its owner for general family use and convenience, then the owner is liable for the negligent operation of the vehicle by a member of the family. To hold the defendant liable, you must find that the driver had authority to drive the motor vehicle and was using the motor vehicle for the pleasure or convenience of the family, or a member of it. SCRA 1986, 13-1210 (emphasis added).  Thus, in order to impute liability, the instruction requires that at the time of the accident: (1) the motor vehicle was operated by a member of the family; (2) the motor vehicle was furnished by its owner for general family use and convenience; (3) the driver had authority to drive the motor vehicle; and (4) the driver was using the motor vehicle for the pleasure or convenience of the family, or a member of it. Unless all of these essential elements are present, liability under the Family Purpose Doctrine cannot be imposed on the non-negligent owner. See Annotation, Modern Status of Family Purpose Doctrine With Respect to Motor Vehicles, 8 A.L.R.3d 1191 (1966). In support of a motion for summary judgment, a party is not required to show beyond all possibility that a genuine issue of fact does not exist. Goodman v. Brock, 83 N.M. 789, 498 P.2d 676 (1972). The movant need only make a prima facie showing that he is entitled to summary judgment as a matter of law. Koenig v. Perez, 104 N.M. 664, 726 P.2d 341 (1986). Once the movant makes this prima facie showing, the burden shifts to the opponent, who must show that there is a reasonable doubt as to the existence of a genuine issue of material fact. Id. In addition to these longstanding standards of review, the following principles also govern our review of this appeal. All reasonable inferences are to be made in favor of the party opposing the motion for summary judgment. Montoya v. City of Albuquerque, 82 N.M. 90, 476 P.2d 60 (1970). The evidence on appeal must be viewed in the light most favorable to support the right to a trial on the merits. Id.; Holliday v. Talk of the Town, Inc., 98 N.M. 354, 648 P.2d 812 (Ct.App.1982). It follows that if Vincent Madrid, in support of his motion for summary judgment, made a prima facie showing that he was entitled to judgment as a matter of law with respect to any one of the essential elements noted above, it was incumbent on plaintiffs to show there was a reasonable doubt as to the existence of a genuine issue with respect to each of these elements for which a prima facie showing had been made. If plaintiffs succeeded in doing so, then it devolved upon the trier of fact to resolve such factual issues and it would have been improper to grant summary judgment. Applying the foregoing principles to the facts of this case, we conclude that although Vincent Madrid met his burden of making a prima facie showing with respect to elements (2) and (3) above, plaintiffs created a reasonable doubt concerning each of these. Vehicle Ownership  In Peters v. LeDoux, 83 N.M. 307, 491 P.2d 524 (1971), our supreme court ruled that ownership, as evidenced by the certificate of title to an automobile, is not essential to liability under this state’s Family Purpose Doctrine. Nothing in LeDoux, however, precludes a finding of ownership based on such title. With respect to ownership, plaintiffs submitted a title application listing Vincent Madrid as an owner. NMSA 1978, Section 66-3-12 (Repl.Pamp. 1984) provides that a certificate of title is prima facie evidence of ownership. The statute, in effect, creates a presumption that the owner listed in the title is, in fact, the real owner. Cf. Shorty v. Scott, 87 N.M. 490, 535 P.2d 1341 (1975).  Of no less importance, under SCRA 1986, 11-301, the presumption allows an inference of actual ownership although rebutting evidence has been introduced. The presumption may still “sufficiently influence the trier of facts to conclude the presumed fact does exist.” State Farm Mutual Automobile Insurance Co. v. Duran, 93 N.M. 489, 492, 601 P.2d 722, 725 (Ct.App.1979). Plaintiffs' evidence, then, created a material issue of fact concerning ownership despite evidence presented to the contrary. Cortez v. Martinez, 79 N.M. 506, 445 P.2d 383 (1968), overruled on other grounds, 88 N.M. 308, 540 P.2d 238 (1975). While the statute creates a presumption of ownership, it is necessary for the factfinder to determine whether the presumption is rebutted by counter evidence. Family Use and Convenience On the “general family use and convenience” element, plaintiffs presented evidence that two of the family members drove the automobile within three months prior to the accident, and that on at least three or four occasions, including the date of the accident, other family members rode in the automobile. There was also a suggestion the automobile was occasionally used on family errands. These facts were sufficient to raise a genuine dispute whether the car was used for general family purposes. See Stevens v. VanDeusen, 56 N.M. 128, 241 P.2d 331 (1951) (mother used minor’s car on only two occasions); Tart v. Register, 257 N.C. 161, 125 S.E.2d 754 (1962) (mother occasionally drove car). Furnishing Requirement If the factfinder were to determine Vincent Madrid was an owner or co-owner of the vehicle, then the factfinder could go one step further and also determine (not only from that fact but from inferences properly drawn from that and other facts) that he had “furnished” the car to his son by permitting him to have primary use of the vehicle.  We find it necessary to address one other important matter raised by Vincent Madrid. Relying on LeDoux and Duran, he contends in his answer brief that “it is essential to the application of the [Family Purpose Doctrine] ... that the vehicle be one that is maintained for the general use and convenience of the family.” (Emphasis added.) He is correct that both Duran and LeDoux speak of the motor vehicle being maintained by the owner as distinguished from being furnished. The question therefore arises whether these two different terms are inapposite or adjunctive to one another. The answer lies simply on the fact that when LeDoux and Duran were decided, UJI Civ. 4.9 (1966) was in effect and required that the motor vehicle be maintained by the owner for the general use and convenience of the family. Since then, our supreme court has adopted the present Uniform Jury Instructions, and one of them, 13-1210, as noted previously, contains the requirement that the motor vehicle be furnished (not maintained) by its owner for general family use and convenience. This instruction is controlling and we therefore find it unnecessary to differentiate between the meanings of the two terms as they may affect the application of the Family Purpose Doctrine. Conclusion We hold, therefore, that it was for the jury to determine whether or not Vincent Madrid was the owner or co-owner of the motor vehicle in question and whether, as an owner, he furnished it to Steven Madrid for general family use and convenience at the time of the accident. The trial court, in granting Vincent Madrid’s motion for summary judgment, inappropriately weighed the evidence and in so doing, encroached upon the province of the jury. We conclude that the trial court improperly granted summary judgment. Accordingly, we reverse and remand for further proceedings consistent with this opinion. IT IS SO ORDERED. GARCIA, J., concurs. FRUMAN, J., dissenting.